Citation Nr: 0125859	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating action of the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a September 1998 rating decision, made in response to a 
notice of disagreement (NOD) received in June 1998, the RO 
granted service connection for additional disabilities 
determined to be secondary to the veteran's service-connected 
multiple sclerosis (MS) and assigned increased ratings of 
SMC.  A paper labeled "flash" attached to that rating 
action notes that the benefit has been granted and the appeal 
should be withdrawn.  The veteran was to be advised that no 
further action would be taken on the appeal.  In a November 
1998 letter to the veteran, the RO appears to notify him of 
the September 1998 rating decision; however, there was no 
mention in that letter of the fact that the RO considered 
that the benefit on appeal had been granted and his appeal 
was withdrawn.  

The Board points out that while increased ratings of SMC were 
granted by the RO in September 1998, those rates are not the 
maximum benefit provided under the laws and regulations 
pertaining to SMC.  Although the RO indicated that the appeal 
with respect to that issue was withdrawn, the Board notes 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of 
entitlement to additional SMC benefits has been in appellate 
status since the May 1998 NOD.  

REMAND

In reviewing the claims folder, the Board notes that the 
veteran was scheduled for a personal hearing at the RO in 
March 2000.  A conference report issued earlier that month by 
a Decision Review Officer (DRO) noted that the DRO and 
veteran's representative had agreed that a VA examination 
should be conducted prior to scheduling a personal hearing.  
A VA examination was conducted in August 2000; however, a 
hearing was not rescheduled thereafter.  While it is noted on 
VA Form 8, Certification of Appeal to the Board, dated in 
August 2001, that the veteran's representative had canceled 
the hearing, there is no evidence in the file to that effect.  
Under the provisions of 38 C.F.R. § 20.702(e) (2001), a 
request for a hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant.  As 
there is no evidence in the claims folder of the appellant's 
consent to have his hearing request withdrawn, the Board 
finds that a remand is necessary in order to afford the 
veteran a personal hearing at the RO.  

In addition to the matter of veteran's hearing request, the 
Board notes that there appears to be a question concerning 
the timeliness of the substantive appeal.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
The Board finds that the question of whether the veteran has 
perfected this issue for appellate review on the merits by 
filing a timely substantive appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of the claim.  Id. 

Under the pertinent statutes and regulations, a proper appeal 
consists of a timely NOD in writing and, after an SOC has 
been furnished, a timely substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2001).  A substantive appeal must 
be filed within 60 days from the date of mailing of the SOC 
or within the remainder of the one-year period from the date 
of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) (2001).  The date 
of mailing of the SOC will be presumed to be the same as the 
date of the SOC and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  Id.

In this case, the RO denied the veteran's claim for increased 
ratings in a May 1998 rating action; the veteran was notified 
of that determination by letter dated May 28, 1998.  The 
veteran submitted an NOD in June 1998.  The SOC was mailed to 
the veteran on September 18, 1999.  On the letter 
accompanying the SOC, the veteran was advised to read the 
instructions for completing the VA Form 9 for information 
regarding the amount of time he had within which to perfect 
his appeal.  

The veteran's substantive appeal was date-stamped as having 
been received at the RO on December 28, 1999.  Thus, it does 
not appear that a substantive appeal was received within 60 
days from September 18, 1999, the date that the agency of 
original jurisdiction mailed the SOC to the veteran, a date 
which is also later than one year after the date of notice of 
the rating decision.   Hence, it appears that a timely 
substantive appeal was not filed with regard to this issue.  
38 C.F.R. § 20.302(b).  The claims folder contains no 
indication that the RO advised the veteran that his appeal 
had not been perfected in a timely manner and he was not 
afforded the opportunity to explain the time difference.  

When the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether any SOC and/or 
supplemental statement of the case (SSOC) provided the 
claimant fulfills the regulatory requirements.  38 C.F.R. §§ 
19.29, 19.31 (2001).  If not, the matter must be remanded to 
the RO to avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  If a hearing is held, the 
veteran should address why and how the Board may exercise 
jurisdiction over any appeal of the May 1998 rating decision, 
or any other subsequent rating decision denying an increased 
rate of special monthly compensation.

Finally, the Board notes that the procedural history of this 
case is further complicated by the fact that the RO may have 
failed to give notice of all rating actions to both the 
veteran and his representative.  In a December 1998 rating 
action, the RO denied the veteran's claim of entitlement to 
SMC at the rate provided in 38 U.S.C.A. § 1114(o).  A hand-
written notation attached to that rating decision notes that 
the SMC rate assigned therein actually reduces the monthly 
rate payable.  A second rating action dated that same date, 
addressing the issue of "[e]rror in prior rating," referred 
to a September 1998 rating action which erroneously awarded 
SMC benefits at a higher rate than was warranted by the 
evidence; corrective action was to be taken.  There is no 
evidence in the claims folder that either the veteran or his 
representative received notice of either of the December 1998 
rating decisions.  

In a May 1999 Administrative Decision, the RO determined that 
a reduction in the veteran's compensation benefits was 
warranted by the administrative error on the part of the 
rating board.  In a letter to the veteran dated that same 
day, a copy of which was sent to his representative, the RO 
advised him that his monthly disability compensation would be 
reduced, effective August 1, 1999.  The veteran was advised 
that he had 60 days within which to submit evidence showing 
that the proposed action should not be taken.  

There was no evidence received from the veteran.  

In a July 1999 letter to the veteran, a copy of which was 
sent to the wrong service organization, the RO notified him 
that the action in proposed in May 1999 had been effected; 
his disability compensation had been reduced, effective 
August 1, 1999.  

The law generally provides that a presumption of regularity 
attaches to the administrative processing of routine matters.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-5 (1992).  However, if the 
claimant clearly establishes an "irregular" mailing of the 
decision, the presumption of administrative regularity is 
rebutted.  See Leonard v. Brown, 10 Vet. App. 315 (1997).  
Although it appears that the veteran eventually received 
notice of the December 1998 rating actions in the form of the 
May 1999 reduction proposal, his accredited representative 
never received notice of the final action which implemented 
that reduction.  

As such, the Board finds that the RO should determine whether 
or not the representative was provided notice of the final 
action implementing the rating reduction.  If not, 
appropriate action should be taken.  In this regard, the 
Board points out that the time period within which the 
veteran must commence an appeal to that reduction has not yet 
started.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a personal hearing at the RO as 
requested.  If a hearing is held the 
veteran and his representative should 
present argument showing how and why the 
Board may exercise jurisdiction over the 
May 1998 rating decision, or any other 
subsequent rating decision denying an 
increased rate of special monthly 
compensation.  The RO should not render 
any decision regarding whether the Board 
may or may not exercise jurisdiction over 
this claim.  The purpose of this 
development is simply to ensure due 
process before any Board action.

2.  The RO should also attempt to provide 
evidence that timely notice of all rating 
decisions since May 1998 has been 
provided to both the appellant and his 
designated representative.  The veteran 
and his representative may present 
contrary evidence showing that timely 
notice was not provided.  Of course, if 
they are in control of evidence showing 
that timely notice was provided, that 
evidence should be submitted for 
inclusion into the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




